EXHIBIT NO. 10.19

 

June 18, 2003

 

Richard F. Treacy, Jr.
Senior Vice President, General Counsel
Gerber Scientific, Inc.
83 Gerber Road
South Windsor, CT 06074

Dear Dick,

This is to acknowledge your decision to take early retirement shortly following
Gerber's Annual Meeting of Shareholders this September. The Company and its
Board sincerely appreciates your loyal and dedicated service over these many
years.

More personally, I appreciate your willingness to postpone your earlier plans
when I became CEO almost two years ago in order to assist me, and the Company,
in achieving the ambitious goals and objectives we set at that time. The
implementation of those plans and goals, including the most recent successful
refinancing effort, has been challenging. Your thoughtful advice and diligence
in this effort and the multitude of other matters on which you have worked and
assisted our senior management team is genuinely recognized and appreciated. I
know that each of them joins me to wish you the very best in your well deserved
retirement years.

Consistent with your unfailing efforts over the years to always do your best on
the Company's behalf, I further appreciate the lengthy notice of the effective
date of your decision, your plans to help in the recruitment of a successor in
that period and your agreement to promote a smooth transition of the legal
function on a limited consulting basis following your retirement. Of course, as
we discussed, you will be entitled to the salary and continuing benefits
outlined on the attached.

Thank you again for all of your many contributions to the Company and I will be
looking forward to working with you in the future, albeit on a more limited
basis, while you begin your retirement years.

Sincerely,

/s/ Marc T. Giles
Marc T. Giles
President, CEO

--------------------------------------------------------------------------------


Attachment to Letter of June 18, 2003

Salary Continuation and Benefits

 

After execution of the attached Release of Claims and upon your retirement, you
are entitled to receive:

 1. Your full salary and medical and dental insurance benefits (less applicable
    taxes, statutory deductions, employee benefit contributions and any other
    employee elections) for one (1) year following the effective date of your
    retirement, payable to you on the Company's regular payroll cycle. During
    this period you may elect to receive whatever additional benefits are
    available to you under the Company's retirement plan(s); however, you shall
    not accrue any future pension or other benefits. At the expiration of this
    period, you may purchase medical and dental insurance from the Company for
    you and your family, at the Company's cost therefor, until age 65 with
    whatever conversion rights are then available to your family under the
    Company's plans; and,

    

 2. The bonus to which you might otherwise be entitled under the Company's bonus
    plan for FY'04; pro-rated for the period of time you were employed in that
    period and payable when such bonuses are paid to other participants in the
    bonus plan.
 3. Any of the above amounts remaining unpaid at your death shall be payable to
    your estate in the event of your death.

 

/s/ RFT

/s/ MTG



--------------------------------------------------------------------------------

RELEASE OF CLAIMS

In consideration of the terms of a certain letter of agreement at June 18, 2003
and the Consultant Agreement of June 18, 2003, the undersigned RELEASES AND
FOREVER DISCHARGES Gerber Scientific, Inc., ("Company") its subsidiaries and its
current or former employees, officers, agents, and directors, from any and all
claims concerning the undersigned's employment and termination of employment by
the Company (other than rights and claims relating to benefits to which the
undersigned is entitled under any of the Company's employee benefit plans). This
release extends, but is not limited to, claims the undersigned has or may have
as of the date of this agreement and includes but is not limited to, claims
arising under any express or implied contract, claims under common law (in
contract or in tort), claims arising under State or Federal statutes regarding
family and medical leaves, claims arising under the Age Discrimination in
Employment Act ("ADEA"), Title VII of the Civil Rights Act of 1964, the
Americans with Disabilities Act of 1990, and the Connecticut Fair Employment
Practices Act, as each of these laws have been or will be amended, and any and
all other Federal, State, or local laws regarding employment discrimination and
employment claims.

Except to enforce the terms of the letter of agreement of June 18, 2003 and
Consultant Agreement of June 18, 2003, the undersigned covenants that he will
never commence, prosecute, or cause to be commenced or prosecuted any lawsuit or
proceeding of any kind against the Company or those associated with the Company,
in any forum, including but not limited to lawsuits or proceedings related in
any way to his employment with the Company or the termination of that
employment. In the event any such claim, charge or complaint or action is filed
by the undersigned or on the undersigned's behalf, he shall not be entitled to
any relief or recovery there from.

The undersigned acknowledges that he has been advised to consult with an
attorney or other advisors, prior to executing this Agreement. By signing this
Agreement, the undersigned acknowledges that he was afforded a period of at
least twenty-one (21) days within which to consider this Agreement, that he has
had sufficient opportunity to consult with the advisors of his choice, including
an attorney, and that he has freely, knowingly and voluntarily entered into this
Agreement.



To enter into this Agreement, the undersigned must execute it by signing and
dating below. The undersigned may revoke this Agreement during the seven (7) day
period after execution of this Agreement. Unless revoked within those seven (7)
days, this Agreement shall become fully effective and enforceable on the eighth
(8th) day after it is executed by the undersigned. Revocation can be made by
delivering a written notice of revocation to Gerber Scientific, Inc. Attention:
Marc Giles, 83 Gerber Road, South Windsor, CT 06074. For this revocation to be
effective, written notice must be mailed and postmarked no later than the
seventh (7th) day after the undersigned signs this Agreement. If the undersigned
revokes this Agreement, the Agreement shall not be effective or enforceable and
the undersigned will not receive the payments or benefits described herein.
Revocation of this Agreement does not alter the fact that the undersigned's
employment with the Company has been or will be terminated.



This Agreement, together with the Consultant Agreement of June 18, 2003,
contains the entire agreement between the undersigned and the Company relating
to the rights granted herein and the obligations assumed herein, and it
completely supersedes any prior written or oral agreements or representations
concerning the subject matter hereof. The undersigned acknowledges that he has
not relied on any representations, promises, or agreements of any kind made to
him in connection with his decision to sign this Agreement except for those set
forth in the Agreement itself. Any oral representation or modification
concerning this Agreement shall be of no force or effect.



 

/s/ Richard F. Treacy, Jr.

                                                     /s/ Marc T. Giles________ 
Richard F. Treacy, Jr.                                                        
Marc T. Giles
                                                                                         
President, CEO
Date: June 18, 2003                                                          
Date:

